EXHIBIT 10.1

 

Mineral Claims Purchase Agreement




MINERAL CLAIMS PURCHASE AGREEMENT




THIS MINERAL CLAIMS PURCHASE AGREEMENT (this “Agreement”) is dated for effect as
of April 4, 2013




BETWEEN:




New York Tutor Company, a Nevada corporation ("Purchaser");




AND:




Guerrero Exploration Inc., an Alberta corporation ("Guerrero" or the "Vendor")




WHEREAS:




A.

Guerrero, through its wholly owned local subsidiaries, is the beneficial owner
of the --- unpatented mineral claims (the "Property") located in Botswana, as
more particularly described in Schedule "A" hereto; and




B.

Guerrero has agreed to sell to the Purchaser and the Purchaser has agreed to
purchase from Guerrero all of the rights, title and interest of Guerrero in and
to the Property as herein provided.




NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
whereof is hereby acknowledged by the parties, the parties agree as follows:




1.0

DEFINITIONS




1.1

In this Agreement, except as otherwise expressly provided or as the context
otherwise requires:




"Agreement" means this Agreement, including the Schedules hereto, as amended or
supplemented from time to time.




"Property" means the mineral claims described in Schedule "A", and all mining
leases and other mining interests derived from any such claims, and a reference
herein to mineral claims comprised in the Property includes any mineral leases
or other interests into which such mineral claim may have been converted.




1.2

The headings are for convenience only and are not intended as a guide to
interpretation of this Agreement or any portion thereof.




1.3

The word "including", when following any general statement or term, is not to be
construed as limiting the general statement or term to the specific items or
matters set forth or to similar items or matters, but rather as permitting the
general statement or term to refer to all other items or matters that could
reasonably fall within its broadest possible scope.




1.4

All accounting terms not otherwise defined herein have the meanings assigned to
them, and all calculations to be made hereunder are to be made, in accordance
with U.S. generally accepted accounting principles applied on a consistent
basis.




1.5

In this Agreement, except as otherwise specified, all references to currency
mean U.S. currency.




1.6

A reference to a statute includes all regulations made thereunder, all
amendments to the statute or regulations in force from time to time, and any
statute or regulation that supplements or supersedes such statute or
regulations.




1.7

A reference to an entity includes any successor to that entity.




1.8

A reference to "approval", "authorization" or "consent" means written approval,
authorization or consent.




2.0

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER




2.1

The Vendor represents and warrants to the Purchaser that:





--------------------------------------------------------------------------------




(a)

it is the beneficial owner of the Property;




(b)

Vendor and its subsidiaries are validly existing and in good standing in the
jurisdictions of their incorporation and all jurisdictions in which they do
business  and are lawfully qualified to hold the beneficial interest in the
Property in Botswana;




(c)

the Vendor has full power and authority for the execution of this Agreement and
for the performance of this Agreement by it, and the consummation of the
transaction herein contemplated and, subject to approval from the Botswana
government, does not require any third party consents, will not conflict with or
result in any breach of any covenants or agreements contained in, violate the
rights of any third party, or constitute a default under, or result in the
creation of any encumbrance under the provisions of any indenture, agreement or
other instrument whatsoever to which the Vendor is a party or by which it is
bound or to which it may be subject;




(d)

to the best of the Vendor's knowledge, there is no outstanding directive or
order or similar notice issued by any regulatory agency, including agencies
responsible for environmental matters, affecting the Property or the Vendor,
including its subsidiaries nor is there any reason to believe that such an
order, directive or similar notice is pending;




(e)

the mineral claims comprised in the Property have been duly and validly located
and recorded pursuant to the laws of the jurisdiction in which the property is
situate and are in good standing with respect to all filings, fees, taxes,
assessments, work commitments or other conditions on the date hereof, provided
that the Purchaser acknowledges that the 3 claims identified on Schedule A as
the Bonnyridge Licenses, expiring September 30, 2012 are in for renewal with the
Botswana government agency, and there is no assurance that they will be renewed
or if they are renewed, what acreage they will cover, and the same process will
apply to all other claims by September 30, 2013, and that the Vendor shall not
be liable for any such diminishment or cancellation;




(f)

there is no adverse claim or challenge against or to the ownership of or title
to any of the mineral claims comprising the Property, nor to the knowledge of
the Vendor, is there any basis therefore, and there are no outstanding
agreements or options to acquire or purchase the Property or any portion
thereof, and no person other than the government of Botswana, has any royalty or
other interest whatsoever in production from any of the mineral claims
comprising the Property; and this Agreement will, on the Closing , be a legal,
valid and binding obligation of Guerrero, enforceable against Guerrero in
accordance with its terms.




2.2

The representations and warranties contained in Section 2.1 are provided for the
exclusive benefit of the Purchaser and a breach of any one or more thereof may
be waived by the Purchaser in whole or in part at any time without prejudice to
it rights in respect of any other breach of the same or any other representation
or warranty; and the representations and warranties contained in Section 2 will
survive the execution hereof.




3.0

ACQUISITION OF PROPERTY TERMS




3.1

The Vendor hereby grants and transfers to the Purchaser all of its right, title
and  interest in and to the Property free and clear of all liens, charges,
encumbrances and claims, subject to and on the condition that the Purchaser
shall fulfill the requirements as set out in Section 3.2, and the successful
transfer of the Property as set out in Section 3.4.




3.2

The Purchaser, or its nominee shall pay to Guerrero aggregate consideration of
US$850,000 as follows:  a) an amount of $500,000 in cash, b) assumption of trade
payables of US$200,000 of Pinette Pty and Bonnyridge Pty (wholly owned
subsidiaries of Guerrero), and  c) assumption of up to US$150,000 for geological
consulting fees incurred on the exploration work programs on the Property to
cover monies owed by Pinette Pty and Bonnyridge Pty to Luc Antoine through his
company, Aspire Investments (the “Aggregate Purchase Price”).  




3.3

A non-refundable cash deposit in the amount of US$80,600 is acknowledged by the
Vendor and Purchaser  as paid as at the date of this Agreement and forms a
non-refundable advance on, and deduction to, the $500,000 cash amounts due to
the Vendor by the Purchaser outlined in Section 3.2 a).

   





2




--------------------------------------------------------------------------------




3.4

The balance of the Aggregate Purchase Price shall be paid by the Vendor to the
Purchaser upon receipt of registerable claim transfer documentation (the
"Closing") as accepted by the Botswana government.  The balance of the purchase
price will be paid by the Purchaser upon the successful registration and consent
of the Botswana minerals registration authority of the transfer documentation,
which the Purchaser undertakes to effect as soon as possible but in any event
within 180 days of the execution hereof.




4.0

SUBJECT CONDITIONS




4.1

When the requirements under Section 3 are met, a 100% interest in the Property,
subject to the provisions of this Agreement, shall vest to the Purchaser free
and clear of all liens, charges, encumbrances and claims, with no royalty
interest of any kind other than any royalties that the government of Botswana
may impose.




5.0

TRANSFERS




5.1

The Purchaser may at any time, sell, transfer, or otherwise dispose of all or
any portion of its rights and/or interest in and to the Property and this
Agreement providing that the sale, transfer or disposition recognizes and
adheres to the provisions of this Agreement.




5.2

 If the Purchaser decides to let the unpatented claims comprising the Property
lapse, it will provide 30 days written notice of such to the Vendor.




6.0

CONFIDENTIAL INFORMATION







6.1

No information furnished by the Purchaser to the Vendor hereunder in respect of
the sale of product derived from the Property, will be disclosed or published by
the Vendor without the written consent of the Purchaser, but such consent in
respect of the reporting of factual data will not be unreasonably withheld, and
will not be withheld in respect of information required to be publicly disclosed
pursuant to applicable securities or corporation laws.  This provision shall not
apply to information which becomes part of the public domain provided that it
does not become part of the public domain by the actions of a party hereto in
contravention of its obligation to keep such information confidential.




6.2

Nothing in this Section shall prevent a party from disclosing information to a
third party for purposes of corporate reorganization, financing, review of
materials, data and results by a consultant and like matters provided that such
third party agrees to be bound by these provisions of confidentiality.




7.0

NOTICES




7.1

Each notice, demand or other communication required or permitted to be given
under this Agreement will be in writing and will be sent by prepaid registered
mail deposited in a post office addressed to the party entitled to receive the
same, or delivered to such party, at the address for such party specified or by
facsimile, in each case addressed as applicable as follows:  




If to the Purchaser at:




Attention:  Andrew Stone, President

New York Tutor Co.

845 3rd Avenue, Sixth Floor

New York, NY USA  10022




(a)

If to the Vendor at:

Attention: Bill Thomas, CFO

Guerrero Exploration Inc.

Suite 1220 – 666 Burrard Street,

Vancouver, B.C.,  Canada  V6C 2X8




or to such other address as is specified by the particular party by notice to
the others.





3




--------------------------------------------------------------------------------




7.2

The date of receipt of such notice, demand or other communication will be the
date of delivery thereof if delivered or the date of sending it by facsimile,
or, if given by registered mail as aforesaid, will be deemed conclusively to be
the third day after the same will have been so mailed except in the case of
interruption of postal services for any reason whatever, in which case the date
of receipt will be the date on which the notice, demand or other communication
is actually received by the addressee.




7.3

Either party may at any time and from time to time notify the other party in
writing of a change of address and the new address to which notice will be given
to it thereafter until further change.




8.0

GENERAL




8.1

This Agreement will supersede and replace any other agreement or arrangement,
whether oral or written, heretofore existing between the parties in respect of
the subject matter of this Agreement.




8.2

No consent or waiver expressed or implied by either party in respect of any
breach or default by the other in the performance of such other of its
obligations hereunder will be deemed or construed to be a consent to or a waiver
of any other breach or default.




8.3

The parties will promptly execute or cause to be executed all documents, deeds,
conveyances and other instruments of further assurance which may be reasonably
necessary or advisable to carry out fully the intent of this Agreement or to
record wherever appropriate the respective interests from time to time of the
parties in the Property.




8.4

This Agreement and any other writing delivered pursuant hereto may be executed
in any number of counterparts with the same effect as if all parties to this
Agreement or such other writing had signed the same document and all
counterparts will be construed together and will constitute one and the same
instrument.




8.5

This Agreement will be governed and construed according to the laws of Alberta
applicable therein and the parties hereby attorn to the jurisdiction of the
Courts of Alberta in respect of all matters arising hereunder.




8.6

This Agreement will enure to the benefit of and be binding upon the parties and
their respective successors and permitted assigns.




IN WITNESS WHEREOF this Agreement has been executed on behalf of the parties by
their duly authorized officers in that behalf.




GUERRERO EXPLORATION INC., an Alberta corporation







By:        / s / Michelle Robinson
                                                     




Its:  President, CEO, and Director







NEW YORK TUTOR COMPANY, a Nevada corporation







By:         / s / Andrew Stone
                                                           




Its: President, CEO, and Director







 





4




--------------------------------------------------------------------------------

SCHEDULE "A"




Company

PL Number

Size km2

Date Issued

Date Renewal

Pinette

PL137/2010

852.1

1 Oct 2010

30 Sept 2013

Pinette

PL138/2010

455.5

1 Oct 2010

30 Sept 2013

Pinette

PL139/2010

830

1 Oct 2010

30 Sept 2013

Pinette

PL140/2010

731.9

1 Oct 2010

30 Sept 2013

Pinette

PL141/2010

923.2

1 Oct 2010

30 Sept 2013

Pinette

PL142/2010

696.8

1 Oct 2010

30 Sept 2013

Pinette

PL143/2010

751.1

1 Oct 2010

30 Sept 2013

Pinette

PL144/2010

746.6

1 Oct 2010

30 Sept 2013

Pinette

PL145/2010

654.7

1 Oct 2010

30 Sept 2013

Pinette

PL146/2010

970.6

1 Oct 2010

30 Sept 2013

Pinette

PL147/2010

890.8

1 Oct 2010

30 Sept 2013

Pinette

PL148/2010

1000

1 Oct 2010

30 Sept 2013




Bonnyridge Licenses:




PL700/2009  for 983 kms2 with issue date of Oct 1, 2009 and Date Renewal of Sept
30, 2012.

PL701/2009  for 992.2 kms2 with issue date of Oct 1, 2009 and Date Renewal of
Sept 30, 2012.

PL702/2009  for 990.4 kms2 with issue date of Oct 1, 2009 and Date Renewal of
Sept 30, 2012.

           














5


